Huron App. No. H-95-065. This cause, here on certification of conflict by the Court of Appeals for Huron County, was considered in the manner prescribed by law. The court finds that the record establishes that the notice of appeal from the trial court to the court of appeals was not filed within the time prescribed by App.R. 4(A). Accordingly, this appeal is dismissed, sua sponte, for want of jurisdiction; the judgment of the court of appeals is vacated because it lacked jurisdiction; and the trial court’s entry filed on September 1, 1995, and journalized on September 5, 1995, is reinstated on authority of Pitts v. Ohio Dept. of Transp. (1981), 67 Ohio St.2d 378, 21 O.O.3d 238, 423 N.E.2d 1105, paragraph one of the syllabus.
It is further ordered that the appellee recover from the appellant its costs herein expended, that a mandate be sent to the Court of Appeals for Huron County to carry this judgment into execution, and that a copy of this entry be certified to the Clerk of the Court of Appeals for Huron County for entry.
Moyer, C.J., Douglas, Nader, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Robert A. Nader, J., of the Eleventh Appellate District, sitting for Resnick, J.